DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-2, 4, 6-8, 11, and 13-19 are pending and have been examined in this application.
This communication is the first action on the merits.
An information disclosure statement (IDS) has been filed on 05/06/2019 and reviewed by the Examiner.

Election/Restrictions
Applicant’s election without traverse of Sub-Group A: Sub-Species A (Fig. 1), Sub-Group B: Sub-Species M (Fig. 7B), and Sub-Group C: Sub-Species P (Figs. 8 C and 18D) in the reply filed on 11/27/2020 is acknowledged. 
Claims 3, 5, 9-10, and 12 have been withdrawn as being drawn to a non-elected species.

Claim Objections
Claim 11 is objected to because of the following informalities:  The Examiner suggests changing “as claimed in 1” in line 1 to –as claimed in claim 1--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6-8, 11, and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase "a signal generator for generating a detection waveform or DC voltage sufficient to traverse ticks" in lines 3-4. This renders the claim vague and indefinite, as it is unclear how “a detection waveform or DC voltage” can “traverse” a tick. The Examiner suggests changing “a signal generator for generating a detection waveform or DC voltage sufficient to traverse ticks” to --a signal generator for generating a detection waveform or DC voltage sufficient to deter ticks--. Claims 18 and 19 are rejected for similar reasons.
Claim 1 recites the phrase "ticks" in line 4. This is a double inclusion of “ticks” in line 1 of claim 1. The Examiner suggests changing “ticks” to --the ticks--.
Claim 1 recites the phrase "said pair of traces" in lines 6-7. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “said pair of traces” to --said at least one pair of traces--. Claims 18 and 19 are rejected for similar reasons.
Claim 1 recites the phrase "ticks" in line 7. This is a double inclusion of “ticks” in line 1 of claim 1. The Examiner suggests changing “ticks” to --the ticks--. Claims 18 and 19 are rejected for similar reasons.
Claim 1 recites the phrase "the generated signal" in line 8. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the generated signal” to --the detection waveform or the DC voltage --. Claims 18 and 19 are rejected for similar reasons.
Claim 1 recites the phrase "a tick" in line 9. This is a double inclusion of “ticks” in line 1 of claim 1. The Examiner suggests changing “a tick” to --the ticks--. Claims 18 and 19 are rejected for similar reasons.
Claim 1 recites the phrase "said pair of conductive traces" in line 9. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “said pair of traces” to --said at least one pair of conductive traces--. Claims 18 and 19 are rejected for similar reasons.
Claim 1 recites the phrase "at least one of said pair of conductive traces" in lines 10-11. This is a double inclusion of “one trace of said at least one pair of traces” in lines 5-6 of claim 1. The Examiner suggests changing “at least one of said pair of conductive traces” to --said one trace of said at least one pair of traces--. Claim 18 is rejected for similar reasons.
Claim 1 recites the phrase "the detection" in line 12. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the detection” to --a detection--. 
Claims 2, 4, 6-8, 11, and 13-17 recite “A tick detecting device” in line 1. This is a double inclusion of “A tick detecting device” in line 1 of claim 1. The Examiner suggests changing “A tick detecting device” to --The tick detecting device--. 
Claim 2 recites the phrase "the signal generated" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the signal generated” to --the detection waveform or the DC voltage --.
Claim 2 recites the phrase "a detected tick" in line 2. This is a double inclusion of “ticks” in line 1 of claim 1. The Examiner suggests changing “a detected tick” to --the ticks--. 
Claim 3 recites the phrase "the conductive traces" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the conductive traces” to --said at least one pair of conductive traces--. 
Claim 4 recites the phrase "the user’s skin" in line 2. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the user’s skin” to --a user’s skin--. 
Claim 7 recite “a buckle” in line 1. This is a double inclusion of “a buckle” in line 1 of claim 6. The Examiner suggests changing “a buckle” to --the buckle--. 
Claim 8 recites the phrase "the overlapping portion" in line 2. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the overlapping portion” to --an overlapping portion--. 
Claim 8 recites the phrase "the intended position" in line 2. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the intended position” to --an intended position--. 
Claim 11 recites the phrase “a stun/kill/deter signal” in line 2. This renders the claim vague and indefinite, since all three signal levels cannot be present at one time. The Examiner suggests changing “a stun/kill/deter signal” to --a stunning, deterring, or killing signal--. 
Claim 11 recites the phrase "the conductive traces" in line 2. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the conductive traces” to --said at least one pair of conductive traces--. 
Claim 13 recites the phrase "a detected tick" in line 2. This is a double inclusion of “ticks” in line 1 of claim 1. The Examiner suggests changing “a detected tick” to --the ticks--. 
Claim 14 recites the phrase "the following" in line 1. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the following” to --a following--. 
Claim 18 recites the phrase “a stun/kill/deter signal” in line 12. This renders the claim vague and indefinite, since all three signal levels cannot be present at one time. The Examiner suggests changing “a stun/kill/deter signal” to --a stunning, deterring, or killing signal--. 
Claim 18 recites the phrase "the conductive traces" in line 12. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the conductive traces” to --said at least one pair of conductive traces--. 
Claim 18 recites the phrase "a tick" in line 13. This is a double inclusion of “ticks” in line 4 of claim 18. The Examiner suggests changing “a tick” to --the ticks--.
Claim 19 recites the phrase “a stun/kill/deter signal” in line 7. This renders the claim vague and indefinite, since all three signal levels cannot be present at one time. The Examiner suggests changing “a stun/kill/deter signal” to --a stunning, deterring, or killing signal--. 
Claim 19 recites the phrase "the conductive traces" in line 7. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the conductive traces” to --said at least one pair of conductive traces--. 
Claims 2, 4, 6-8, 11, and 13-17 are rejected based on their respective dependencies.
Appropriate correction is required. Accordingly, the invention has been examined as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Burgeson (U.S. Pat. 5155950).
In regard to claim 19, Burgeson discloses a tick detecting device, comprising: a supporting material (Fig. 15, where there is supporting material 152); a signal generator for generating a waveform or DC voltage sufficient to traverse ticks (Fig. 15 and Column 4, lines 44-61, where there is a battery 164 (DC voltage) sufficient to deter or kill ticks); at least one pair of conductive traces disposed on said supporting material (Figs. 15-16, where there are a pair of conductive traces 158 and 162), wherein one trace of said at least one pair of traces being driven by said signal generator (Column 4, lines 44-61, where the conductive traces 158/162 are connected to the battery 164 via wires 168/166), with said pair of traces being in a path of ticks traversing said supporting material (Figs. 15-16, where the conductive traces 158/162 are in a path of ticks traversing the supporting material 152); and a device for applying a stun/kill/deter signal to the conductive traces (Fig. 15 and Column 4, lines 44-61, where there is a battery 164 which applies a signal sufficient to deter or kill ticks).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Burgeson (U.S. Pat. 5155950) in view of Carver et al. (U.S. Pat. 10045520).
In regard to claim 1, Burgeson discloses a tick detecting device for detecting ticks or other insects on the device, comprising: a supporting material (Fig. 15, where there is supporting material 152); a signal generator for generating a detection waveform or DC voltage sufficient to traverse ticks (Fig. 15 and Column 4, lines 44-61, where there is a battery 164 (DC voltage) sufficient to deter or kill ticks); at least one pair of conductive traces disposed on said supporting material (Figs. 15-16, where there are a pair of conductive traces 158 and 162), wherein one trace of said at least one pair of traces being driven by said signal generator (Column 4, lines 44-61, where the conductive traces 158/162 are connected to the battery 164 via wires 168/166), with said pair of traces being in a path of ticks traversing said supporting material (Figs. 15-16, where the conductive traces 158/162 are in a path of ticks traversing the supporting material 152). Burgeson does not disclose a detector for detecting the generated signal from said signal generator and any deviations caused by a tick in contact with said pair of conductive traces; a filter for discriminating between tick and no tick signals received from at least one of said pair of conductive traces; and a device for notifying a user of the detection of presence of a tick. Carver et al. discloses a detector for detecting the generated signal from said signal generator and any deviations caused by contact with said pair of conductive traces (Figs. 2-3 and Column 7, lines 4-18, where there is a detector 106 for detecting the generated signal from said signal generator 104 and any deviations caused by contact with said pair of conductive traces 114a/b); a filter for discriminating between signals and no signals received from at least one of said pair of conductive traces (Column 5, lines 22-32, and Column 8, lines 57-63, where there is a filtering mechanism for discriminating between a signal and no signal (above or below a threshold parameter level) received from at least one of said pair of conductive traces 114a/b); and a device for notifying a user of the detection of presence of an insect (Column 5, lines 22-48, where there is an LED, audible alarm, or signal transmitter which notifies the user of the detection of presence of an insect). Burgeson and Carver et al. are analogous because they are from the same field of endeavor which include pest detection devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Burgeson such that a detector for detecting the generated signal from said signal generator and any deviations caused by a tick in contact with said pair of conductive traces; a filter for discriminating between tick and no tick signals received from at least one of said pair of conductive traces; and a device for notifying a user of the detection of presence of a tick in view of Carver et al., since the detection, filtering, and user notification mechanisms of Carver et al. could be used with the (tick) device of Burgeson. The motivation would have been to detect the conductance change over the two traces and determine if the change in conductance is large enough to signal the presence of an insect, therefore allowing the user to take action against said insect. By first filtering the conductance change (signal) and checking if it is above or below a threshold level, the device can conserve energy and prevent false alarms caused by particulate matter (non-insect matter) being in contact with the two traces. 
In regard to claim 2, Burgeson as modified by Carver et al. discloses a tick detecting device for detecting ticks as claimed in claim 1 which boosts the signal generated to a level capable of stunning, deterring, or killing a detected tick (Burgeson, Fig. 15 and Column 4, lines 44-61, where there is a signal generator 164 (battery) capable of deterring or killing ticks).
In regard to claim 4, Burgeson as modified by Carver et al. discloses a tick detecting device as claimed in claim 1, wherein the device is integrated into a wearable band or loop of material designed to be worn on the user's skin or over clothing (Burgeson, Figs. 2-3, where the device is integrated into a wearable band designed to be worn over clothing).
In regard to claim 11, Burgeson as modified by Carver et al. discloses a tick deterring device as claimed in 1, which has detection and notification features (Carver et al., Column 5, lines 22-48), and only applies a stun/kill/deter signal to the conductive traces (Burgeson, Column 4, lines 44-61, where the device only applies the deterring or killing signal to the conductive traces 158/162).
In regard to claim 18, Burgeson discloses a tick detecting device, comprising: a supporting material (Fig. 15, where there is supporting material 152); a signal generator for generating a detection waveform or DC voltage sufficient to traverse ticks (Fig. 15 and Column 4, lines 44-61, where there is a battery 164 (DC voltage) sufficient to deter or kill ticks); at least one pair of conductive traces disposed on said supporting material (Figs. 15-16, where there are a pair of conductive traces 158 and 162), wherein one trace of said at least one pair of traces being driven by said signal generator (Column 4, lines 44-61, where the conductive traces 158/162 are connected to the battery 164 via wires 168/166), with said pair of traces being in a path of ticks traversing said supporting material (Figs. 15-16, where the conductive traces 158/162 are in a path of ticks traversing the supporting material 152); a device for applying a stun/kill/deter signal to the conductive traces in response to detection of a tick (Fig. 15 and Column 4, lines 44-61, where there is a battery 164 which applies a signal sufficient to deter or kill ticks). Burgeson does not disclose a detector for detecting the generated signal from said signal generator and any deviations caused by a tick in contact with said pair of conductive traces; a filter for discriminating between tick and no tick signals received from at least one of said pair of conductive traces. Carver et al. discloses a detector for detecting the generated signal from said signal generator and any deviations caused by contact with said pair of conductive traces (Figs. 2-3 and Column 7, lines 4-18, where there is a detector 106 for detecting the generated signal from said signal generator 104 and any deviations caused by contact with said pair of conductive traces 114a/b); a filter for discriminating between signals and no signals received from at least one of said pair of conductive traces (Column 5, lines 22-32, and Column 8, lines 57-63, where there is a filtering mechanism for discriminating between a signal and no signal (above or below a threshold parameter level) received from at least one of said pair of conductive traces 114a/b). Burgeson and Carver et al. are analogous because they are from the same field of endeavor which include pest detection devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Burgeson such that a detector for detecting the generated signal from said signal generator and any deviations caused by a tick in contact with said pair of conductive traces; a filter for discriminating between tick and no tick signals received from at least one of said pair of conductive traces in view of Carver et al., since the detection and filtering mechanisms of Carver et al. could be used with the (tick) device of Burgeson. The motivation would have been to detect the conductance change over the two traces and determine if the change in conductance is large enough to determine the presence of an insect, therefore enabling the device to take action against said insect. By first filtering the conductance change (signal) and checking if it is above or below a threshold level, the device can conserve energy and prevent unnecessary battery use caused by particulate matter (non-insect matter) being in contact with the two traces. 
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Burgeson (U.S. Pat. 5155950) in view of Carver et al. (U.S. Pat. 10045520) as applied to claim 4, and further in view of Iosilevich et al. (U.S. Pat. 9339102).
In regard to claim 6, Burgeson as modified by Carver et al. discloses a tick detecting device as claimed in claim 4. Burgeson as modified by Carver et al. does not disclose a buckle for adjustment of fit. Iosilevich et al. disclose a buckle for adjustment of fit (Fig. 3, where there is a buckle 134 for adjustment of fit). Burgeson and Iosilevich et al. are analogous because they are from the same field of endeavor which include wearable bands. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Burgeson as modified by Carver et al. such that a buckle for adjustment of fit in view of Iosilevich et al. The motivation would have been to allow different sized users to wear the device comfortably and manipulate tightness as desired.
In regard to claim 7, Burgeson as modified by Carver et al. and Iosilevich et al. discloses a tick detecting device as claimed in claim 6 which has a buckle for adjustment, attached at only one end, held in place by pegs or other components which allow the band to stretch freely and independently of the buckle which may remain ridged (Iosilevich et al., Figs. 1 and 3, where the buckle 134 is attached at one end and held in place to allow the band 132 to stretch freely and independently of the buckle which remains ridged).
In regard to claim 8, Burgeson as modified by Carver et al. and Iosilevich et al. discloses a tick detecting device as claimed in claim 6, which has a guide at one end of the band designed to keep the overlapping portion of the band held in the intended position (Iosilevich et al., Figs. 1 and 3, where there is a guide (near the buckle 134) at one end of the band 132 which is designed to keep the overlapping portion of the band 132 in the intended position).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Burgeson (U.S. Pat. 5155950) in view of Carver et al. (U.S. Pat. 10045520) as applied to claim 1, and further in view of Tews et al. (U.S. Pub. 20190246623).
In regard to claim 13, Burgeson as modified by Carver et al. discloses a tick detecting device as claimed in claim 1. Burgeson as modified by Carver et al. does not disclose user notification of a location of the detected tick. Tews et al. disclose user notification of a location of the detected pest (Paragraph [0023-0027], where the location of a pest is determined based on sensor data; Paragraph [0238], where the user is notified of the presence of a pest via the hub). Burgeson and Tews et al. are analogous because they are from the same field of endeavor which include pest detection devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Burgeson as modified by Carver et al. such that user notification of a location of the detected tick in view of Tews et al., since the user notification of a location of the detected pest as described by Tews et al. could be used with the (tick) device of Burgeson as modified by Carver et al. The motivation would have been to allow the user to locate the pest quickly and responsively take action to deter or eradicate the pest.
In regard to claim 14, Burgeson as modified by Carver et al. discloses a tick detecting device as claimed in claim 1, further comprising any of the following: an illuminated indicator (Carver et al., Column 5, lines 22-48, where there is an LED which notifies the user of the detection of presence of an insect); any of Bluetooth, Wi-Fi, and any other wireless communication means (Carver et al., Column 5, lines 22-48, where there is a transmitter which wirelessly communicates via signal 110 with a monitoring device). Burgeson as modified by Carver et al. does not disclose an output capability for sending an output signal to a device which can be any of a watch, a phone, a pendant, and any other wearable device capable of receiving an alert via one of a software application and a web page. Tews et al. disclose an output capability for sending an output signal to a device which can be any of a watch, a phone, a pendant, and any other wearable device capable of receiving an alert via one of a software application and a web page (Fig. 2 and Paragraph [0238], where an output signal is sent to a phone 240 to alert the user). Burgeson and Tews et al. are analogous because they are from the same field of endeavor which include pest detection devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Burgeson as modified by Carver et al. such that an output capability for sending an output signal to a device which can be any of a watch, a phone, a pendant, and any other wearable device capable of receiving an alert via one of a software application and a web page in view of Tews et al. The motivation would have been to conveniently alert the user as to the location or presence of a pest via a portable device.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Burgeson (U.S. Pat. 5155950) in view of Carver et al. (U.S. Pat. 10045520) as applied to claim 1, and further in view of Peichel et al. (U.S. Pub. 20120194341).
In regard to claim 15, Burgeson as modified by Carver et al. discloses a tick detecting device as claimed in claim 1. Burgeson as modified by Carver et al. does not disclose a vibratory alert which includes a vibrating motor. Peichel et al. disclose a vibratory alert which includes a vibrating motor (Paragraph [0056], where there is an alert system which utilizes an electrically or mechanically actuated (motor) vibration). Burgeson and Peichel et al. are analogous because they are from the same field of endeavor which include alert devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Burgeson as modified by Carver et al. such that disclose a vibratory alert which includes a vibrating motor in view of Peichel et al. The motivation would have been to alert the user to device activity when sound or sight is not readily available as a means of notification. Vibratory alerts can be physically felt, where other forms of alert could be easily missed in a loud environment (Peichel et al., Paragraph [0005]).
In regard to claim 16, Burgeson as modified by Carver et al. discloses a tick detecting device as claimed in claim 1. Burgeson as modified by Carver et al. does not disclose an electronic stimulation of human muscle via pulsed high voltage. Peichel et al. disclose an electronic stimulation of human muscle via pulsed high voltage (Paragraph [0005], is an alert system which utilizes pulsed electrical stimulation of muscles to notify the user). Burgeson and Peichel et al. are analogous because they are from the same field of endeavor which include alert devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Burgeson as modified by Carver et al. such that an electronic stimulation of human muscle via pulsed high voltage in view of Peichel et al. The motivation would have been to alert the user to device activity when sound or sight is not readily available as a means of notification. Electrical stimulation of muscles can be physically felt, where other forms of alert could be easily missed in a loud environment (Peichel et al., Paragraph [0005]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Burgeson (U.S. Pat. 5155950) in view of Carver et al. (U.S. Pat. 10045520) as applied to claim 1, and further in view of Hatt (U.S. Pub. 20040032333).
In regard to claim 17, Burgeson as modified by Carver et al. discloses a tick detecting device as claimed in claim 1. Burgeson as modified by Carver et al. does not disclose an audible alert which includes a piezoelectric buzzer. Hatt discloses an audible alert which includes a piezoelectric buzzer (Paragraph [0040], where the device uses an audible alert via a piezoelectric buzzer). Burgeson and Hatt are analogous because they are from the same field of endeavor which include wearable alert devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Burgeson as modified by Carver et al. such that an audible alert which includes a piezoelectric buzzer in view of Hatt. The motivation would have been to use an audible alert to notify the user of device activity. Piezoelectric systems can be more energy efficient at smaller scales, when compared to electro-magnetic or electro-mechanical systems.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited, for the full list of prior art made of record. Particularly the references were cited because they pertain to the state of the art of pest detection devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604.  The examiner can normally be reached on Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647